Citation Nr: 1501429	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-15 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral leg disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to an increased evaluation for bilateral hearing loss, rated as 40 percent disabling from March 29, 2006 through September 30, 2012, as 30 percent disabling from October 1, 2012 through August 12, 2014, and as 70 percent disabling effective August 13, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.  

This case originally came comes before the Board of Veterans Appeals (Board) on appeal from June 2012 and July 2012 rating decisions of the Department of Veterans Affairs(VA) Regional Office in Des Moines Iowa (RO).  The June 2012 rating decision reduced the Veteran s rating for bilateral hearing loss from 40 percent to 30 percent effective October 1 2012, the July 2012 rating decision denied service connection for bilateral leg and foot disabilities.  The Veteran timely appealed these actions.  The propriety of the reduction was decided in the Board's June 2014 decision, but the increased rating issue was remanded and remains on appeal.

In June 2014, the Board remanded the issues on appeal to the RO to obtain VA nexus opinions and a VA evaluation of the service-connected disability at issue.  

In response to the Board's remand, nexus opinions and a current audiogram were obtained in August 2014 and added to the record.  Consequently, there has been substantial compliance with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A November 2014 rating decision granted an increased rating of 70 percent for bilateral hearing loss effective August 13, 2014.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral leg disability that is related to his military service.

2.  The Veteran does not have a bilateral foot disability that is related to his military service.

3.  Audiological evaluation in March 2010 shows level VII hearing in the right ear and level VI in the left ear; the results in September 2011 translate to level VI in each ear; the results in August 2014 translate to level VIII hearing loss in each ear and level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a rating in excess of 40 percent from March 29, 2006 through September 30, 2012, in excess of 30 percent from October 1, 2012 through August 12, 2014, and in excess of 70 percent beginning August 13, 2014 for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in August 2011, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased rating for bilateral hearing loss.  A letter was sent to the Veteran in February 2012, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.

In accordance with the requirements of VCAA, the August 2011 and February 2012 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letters.  In compliance with the duty to notify, the Veteran also was informed in the letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In cases, such as the present case, where the Veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

According to a March 2008 Formal Finding on the Unavailability of Service Records, unsuccessful attempts were made to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRS), which were noted to be fire-related.  The veteran was also requested to provide any service treatments records in his possession.  The veteran is aware of alternate sources of evidence, as he has submitted a statement in support of his claims for service connection from a fellow soldier who served with him and has testified in support of his claim in April 2014.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA foot and leg evaluations, with nexus opinion, were obtained in August 2014, as was an audiological evaluation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2014 VA examinations, with nexus opinions, obtained in this case are adequate, as they involve review of the record, examination of the Veteran, and an opinion on whether the Veteran has either disability at issue due to service.  The August 2014 audiological examination is also adequate because it provides current findings on the Veteran's hearing acuity.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2014 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the April 2014 travel board hearing, the undersigned VLJ asked the Veteran questions about the bases for the service connection issues on appeal and asked about the symptomatology of the increased rating disability at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional evidence was subsequently obtained and added to the record.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for bilateral leg and foot disabilities, which he contends are related to service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records are unavailable and are presumed to have been destroyed by fire.

The Veteran complained on VA treatment records for August 2004 of a multiyear history of bilateral foot pain; the impression was pes cavus.  Probable bilateral tinea pedis was the impression in July 2005.  The Veteran complained on podiatry clinic evaluation in August 2007 of trauma to the feet in the 1980s; the impression was cavus foot deformity; hammertoe, healed stress fracture, onychomycosis, and intractable plantar keratosis.  The Veteran had multiple hyperkeratotic lesions in December 2009.  VA treatment records from July 2010 to December 2011 reveal complaints of numbness of the feet; It was thought that the Veteran probably had inherited axonal neuropathy, likely a variant of Charcot-Marie-Tooth.  
Added to the record in March 2012 is a lay statement from M.M.P., who served with the Veteran, in which it is noted that the Veteran had problems with his toes and difficulty walking and standing for any length of time in service.
The Veteran complained in June 2012 of pain in his legs, which was noted to presumably relate to his neuropathy; the impression was longstanding axonal neuropathy of unclear etiology.  The assessments in July 2012 were bilateral chronic foot pain and bilateral pes cavus foot deformity with hammertoes.  

The Veteran testified at his April 2014 travel board hearing that he had a preexisting foot problem that was aggravated by wearing boots that did not fit properly in service.

The Veteran complained on VA evaluation in August 2014 of pain in the soles of his feet with weight bearing and of a 10 year history of progressive numbness and weakness of the toes of both feet.  The examiner diagnosed bilateral hammertoes, bilateral pes cavus, and polyneuropathy of the lower extremities.  After in-person examination of the Veteran and review of the record, the examiner opined that the Veteran's bilateral foot condition and polyneuropathy were not at least as likely as not related to service because the Veteran indicated that his pain, numbness, and weakness of the feet and neuropathy of the legs began approximately 10 years prior to the current evaluation.  According to the Veteran, he went into service with deformity of the feet but denied injury to the feet in service.  It was noted that the Veteran began with VA care in 2003 but that no foot problem was reported until 2004.

Although the Veteran testified at his April 2014 hearing that he had a pre-existing foot disorder that was aggravated by service, as noted above, he is presumed to be in sound condition in the absence of an pre-service or entrance examination showing prior disability.  In fact, there is no examination showing pre-service disability and no examination soon after service discharge showing leg or foot disability.  

Even though the veteran's service treatment records are unavailable, there is no medical evidence of leg or foot disability soon after service discharge.  The above evidence does not show a bilateral leg or foot disability until many years after service discharge.  According to a VA podiatry clinic treatment report in August 2007, the Veteran reported trauma to the feet in the 1980s.  The initial post-service medical evidence of either disability is not until 2004, which is more than 46 years after discharge.  The August 2014 VA opinion, which is based on examination of the Veteran and a review of the record, and which includes a rationale, is against the claims for service connection for bilateral leg and foot disabilities.  There is no nexus opinion in favor of either claim.  Consequently, the evidence does not relate the Veteran's current bilateral leg or foot disability to service.  

Although the Veteran is competent to report his subjective symptoms, such as pain, and M.M.P. is competent to report his observations about the Veteran's condition, neither the Veteran nor M.M.P. is competent to report that the Veteran has neuropathy of the leg due to service.  The diagnosis of neuropathy and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Although the Veteran is competent to say that he has hammertoes or pes cavus, he indicated at his VA evaluation in August 2014 that he did not have problems with his feet until a number of years after service, and there is no record of treatment until 2004.  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a bilateral leg disability, diagnosed as neuropathy in August 2014, and for a bilateral foot disability, diagnosed as hammertoes and pes cavus in August 2014, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran has contended, including at his personal hearing, that the ratings assigned to his bilateral hearing loss should be higher.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was granted service connection for bilateral hearing loss by rating decision in January 2003 and assigned a 10 percent rating effective February 12, 2002 and a 30 percent rating effective November 15, 2002.  A March 2007 rating decision granted a 40 percent rating for bilateral hearing loss effective March 29, 2006.  A claim for increase was received by VA in June 2011.  An October 2011 rating decision proposed to reduce the 40 percent rating for bilateral hearing loss to 30 percent.  A June 2012 rating decision reduced the rating for bilateral hearing loss from 40 percent to 30 percent effective October 1, 2012.  A November 2014 rating decision granted a 70 percent rating for bilateral hearing loss effective August 13, 2014.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  38 C.F.R. § 4.85 (2014); See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

A January 2007 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 60 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 63.  Pure tone thresholds for the left ear, in decibels, were: 65 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 76.  Speech recognition was 60 percent in the right ear and 48 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  

A March 2010 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 70 at 1000 Hz, 75 at 2000 Hz, 75 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 75.  Pure tone thresholds for the left ear, in decibels, were: 75 at 1000 Hz, 70 at 2000 Hz, 70 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 73.75.  Speech recognition was 66 percent in the right ear and 68 percent in the left ear per the Maryland CNC test.  Severe bilateral sensorineural hearing loss was noted.  

According to a September 2011 statement from B.D., a friend who has known the Veteran for over 10 years, the Veteran's hearing has recently gotten worse.

According to a statement from Dr. P.E. Ruggle, which was received by VA in September 2011, the Veteran's hearing is getting worse.

A September 2011 VA Disability Benefits Questionnaire on the Veteran's hearing reveals that pure tone thresholds for the right ear, in decibels, were: 65 at 1000 Hz, 65 at 2000 Hz, 75 at 3000 Hz, and 75 at 4000 Hz.  The pure tone threshold average was 70.  Pure tone thresholds for the left ear, in decibels, were: 70 at 1000 Hz, 70 at 2000 Hz, 75 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 73.75.  Speech discrimination scores were 72 percent in each ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran's hearing loss affected the ordinary conditions of daily life, including employment, because of his difficulty participating in conversations with other people, being able to hear what is being said on the television, and hunting because he cannot hear where sounds are coming from.  

Also on file is a December 2011 uninterpreted audiogram from the Iowa Hearing Aid Center, which appears to show bilateral hearing loss.  A separate private audiological evaluation dated in December 2011, which is not adequately interpreted for VA purposes, is also of record.  

According to an August 2012 report from the University of Iowa, the Veteran's hearing continued to deteriorate.  A hearing test showed per tone threshold averages of 75 decibels in the right ear and 65 decibels in the left ear; word recognition was 72 percent in each ear using a test other the W-22 word list.

The Veteran was seen by VA in March 2014 for hearing aids.

The Veteran testified at his April 2014 travel board hearing that his hearing was continuing to deteriorate and that he had a hard time understanding what people were saying.

It was noted on VA audiological evaluation in August 2014 that pure tone thresholds for the right ear, in decibels, were: 70 at 1000 Hz, 80 at 2000 Hz, 80 at 3000 Hz, and 75 at 4000 Hz.  The pure tone threshold average was 76.  Pure tone thresholds for the left ear, in decibels, were: 70 at 1000 Hz, 75 at 2000 Hz, 80 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 76.  Speech recognition was 56 percent in the right ear and 32 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran's hearing loss affected the ordinary conditions of daily life, including employment, because of his difficulty understanding speech.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  
Based on the audiological evidence on file, the Board concludes that an increased evaluation is not warranted for bilateral hearing loss during the appeal period, which means that the current ratings are correct.  The VA hearing evaluation results in March 2010 translate under Table VI, which provides the higher level, to level VII in the right ear and level VI in the left ear.  The results in September 2011 translate to level VI in each ear.  According to Table VII, a 30 percent evaluation is assigned when hearing acuity is level VII in one ear and level VI in the other ear or when hearing acuity is level VI in each ear.  Hearing results in August 2014 translate to level VIII in the right ear and level XI in the left ear, which is assigned a 70 percent rating under Table VII.  The Board notes that the August 2012 audiometric results from the University of Iowa cannot be used to evaluate the Veteran's hearing because the speech recognition score was obtained by using the W-22 list rather than the Maryland CNC list, as required by 38 C.F.R. § 4.85(a).

The Board notes that although the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss when pure tone thresholds at the relevant frequencies are all 55 decibels or higher, could apply in this case, this would not change the ratings assigned for the Veteran's hearing loss during the appeal period.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The VA examinations did address the functional effects of the Veteran's hearing loss.

The evidence on file, including the Veteran's hearing testimony in April 2014, reveals that the Veteran has difficulty understanding what people are saying.  The Board observes that while the Veteran's hearing impairment could affect his employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  
The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's bilateral hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a higher rating than currently assigned for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has significant hearing loss, neither the Veteran nor any audiologist has indicated that it prevents gainful employment and the issue of entitlement to TDIU is not raised by the record.












ORDER

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to an evaluation in excess of 40 percent from March 29, 2006 through September 30, 2012, in excess of 30 percent from October 1, 2012 through August 12, 2014, and in excess of 70 percent effective August 13, 2014 for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


